Citation Nr: 1508647	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-00 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had active service from April 1973 to April 1977.
This case originally came before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The October 2009 rating decision granted entitlement to service connection for lumbar radiculopathy of the right lower extremity and of the left lower extremity, each of which was assigned a 10 percent rating effective August 7, 2009.  


FINDINGS OF FACT

1.  A claim for TDIU was received by VA on May 29, 2009.  

2.  As of May 29, 2009, the Veteran was service connected for a lumbar spine disability, 40 percent disabling; a right knee disability, 30 percent disabling; a left knee disability, 30 percent disabling; and a right ankle disability, 20 percent disabling.  His combined rating was 80 percent, with a bilateral factor of 6.1 percent.

3.  The Veteran has completed three years of college; he last worked full time in April 2004 in inventory control.   

4.  The evidence is at least in equipoise as to whether the Veteran's 
service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his educational background and previous work history.  


CONCLUSION OF LAW

By extending the benefit of the doubt, the criteria for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.102, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran submitted a claim for TDIU to VA on May 29, 2009.  

The Veteran is service connected for status post total right knee arthroplasty, with a 100 percent rating assigned from May 11, 2004 through June 30, 2005, and a 30 percent rating effect on July 1, 2005.  He is also service connected for status post total left knee arthroplasty, with a 100 percent rating assigned from October 19, 2007 through December 31, 2008, and a 30 percent rating effect on January 1, 2009.  He is also service connected for degenerative arthritis of the lumbar spine with intervertebral disc syndrome, with a 20 percent rating assigned from May 30, 2007 through March 10, 2009 and a 40 percent rating effective March 11, 2009.  He is also service connected for status post fractured right ankle with osteoarthritis and osteopenia, with a 10 percent rating from June 1, 1979 through September 3, 2008 and a 20 percent rating effective September 4, 2008.  He is also service connected for lumbar radiculopathy of each lower extremity, with a separate 10 percent rating assigned for each leg beginning August 7, 2009.  He was assigned a combined rating of 100 percent from October 19, 2007 through December 31, 2008; a combined rating of 70 percent, with a bilateral factor of 6.1 percent, from January 1, 2009 through March 10, 2009; a combined rating of 80 percent, with a bilateral factor of 6.1 percent, from March 11, 2009 through August 6, 2009; and a combined rating of 90 percent, with a bilateral factor of 6.9 percent, beginning August 7, 2009.  

Total disability is considered to exist when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following a substantially gainful occupation consistent with his education and occupational experience.  38 C.F.R. § 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment. 38 C.F.R. § 4.16(a).  The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 
A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability: 1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  In this case, the Veteran's service-connected disabilities have met the above requirement since January 1, 2009.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Relevant evidence on file indicates that the Veteran has completed three years of college and has worked in warehouse management and inventory control; he last worked full time as in inventory control in April 2004.  

The Veteran was awarded Social Security Administration disability benefits, effective May 7, 2004, for disorders of muscles, ligaments, and fascia.

According to employer information received in October 2008, the Veteran last worked full time in April 2004 and was terminated due to layoff/workforce reduction.  

According to a November 2008 QTC evaluation for VA, the Veteran used a cane to walk and walked with a limp favoring his right leg.  The diagnoses were status post right total knee arthroplasty with residual scars; ligamentous instability, medial and lateral, of the right knee, status post multiple surgical reconstructions; degenerative arthritis of the right knee; right ankle osteoarthritis and osteopenia, status post ankle fracture.  It was reported that the Veteran needed an assistive device to ambulate, that he could walk for less than 2 hours in an 8 hour day, and that he could not stand for more than 10-15 minutes at a time.

On VA evaluation in March 2009, the diagnoses were musculoligamentous strain of the lumbar spine with degenerative changes with some difficulty with bending and lifting; bilateral severe degenerative tricompartmental osteoarthritis of the knees, with limited walking tolerance, with subsequent total arthroplasty in both knees.  It was concluded that the Veteran was limited to sedentary activity and was greatly impaired in any sports, recreational or yard activity or house maintenance activity.

On an August 2009 QTC evaluation, it was noted that the Veteran had a limping gait and required a cane to ambulate.  Physical findings included impaired lumbar sensory function, likely along the sciatic nerve, with sensory deficits in both lower extremities.  The diagnoses were status post bilateral knee arthroplasty with right anterior cruciate ligament and lateral collateral ligament reconstructions with residual scars and decreased mobility; intervertebral disc syndrome with degenerative arthritis changes, spondylolysis, anterolisthesis, spondylosis and decreased mobility with intervertebral disc syndrome.  The examiner concluded that the Veteran was not able to perform physically exerting activities due to his knee and back conditions but was able to perform sedentary activities.  The effect of the conditions on his usual occupation was considered moderate.  

According to a May 2010 statement from a VA staff physician who had treated the Veteran since February of 2007, the Veteran was unemployable due to functional problems related to his service-connected disabilities.

The Veteran complained on QTC evaluation of the right ankle and low back in November 2010 that he was unable to stand, walk, or sit for very long without pain.  He required a cane to walk.  Lumbar range of motion was from 0 to 25 degrees, with pain beginning at 20 degrees; after repetitive testing, forward flexion was to only 5 degrees.  Sensory deficits were also found in the lower extremities.  The diagnoses were status post surgery for right ankle fracture with residual scar, limited motion with osteoarthritis and osteopenia; and lumbar radiculopathy of the lower extremities, associated with degenerative arthritis of the lumbar spine, with intervertebral disc syndrome.  It was concluded by the examiner that the Veteran's service-connected disabilities caused him to be limited from bending, stooping, crouching, heavy lifting, prolonged ambulation, and standing, and to need an assistive device for ambulation.  The effect of the conditions on his usual occupation was considered moderate.

It was noted on QTC evaluation of the knees in February 2013 that X-rays showed right knee arthroplasty with no definite abnormality and left knee arthroplasty with slightly asymmetrical and narrow tibiofemoral joint space.  The diagnoses were status-post total knee arthroplasty, bilaterally; and medial and lateral right knee, status-post multiple surgical reconstructions, with ligamentous instability.  The examiner concluded after examination that the Veteran's knee disabilities would preclude gainful employment in occupations with moderate to high levels of physical activities seen in the vast majority of manual labor jobs but would not preclude sedentary employment.  The diagnosis on QTC evaluation of the right ankle was status post fractured right ankle with osteoarthritis and osteopenia.  It was concluded that the Veteran had mildly decreased standing and ambulation potential secondary to pain, which might preclude jobs with high levels of physical activities but would not preclude sedentary employment.  The diagnoses on QTC examination of the low back in February 2013 were degenerative arthritis of the lumbar spine with intervertebral disc syndrome, associated with status-post total right knee arthropathy; and lumbar radiculopathy of each lower extremity, associated with degenerative arthritis of the lumbar spine, with intervertebral disc syndrome.  The examiner found that the Veteran's low back and radicular disabilities might preclude jobs with high levels of physical activities but would not preclude sedentary employment.

According to a May 2013 VA orthopedic surgery outpatient note, after review of the Veteran's chart, the Veteran's service-connected disabilities, and status-post repair of a right rotator cuff tear, rendered him unemployable.

For the Veteran to prevail on his claim for TDIU, the record must reflect that he is precluded from securing or following a substantially gainful occupation consistent with his education and occupational experience.  The evidence indicates that the Veteran has some college, but no degree, and has worked in warehouse management and inventory control.  He has not worked full time in over ten years.  

There is evidence on file both for and against the claim for TDIU.  According to evaluations in March and August 2009 and in February 2013, the Veteran was unable to perform manual labor but was able to do sedentary employment.  However, the Board would note that the evaluations in March and August 2009 do not include consideration of the Veteran's service-connected right ankle disability.  Although the examiner in February 2013 finds that the Veteran's knees, ankle, and back disabilities would each permit sedentary employment, this opinion does not specifically address whether the Veteran's service-connected disabilities as a whole would preclude substantially gainful employment consistent with his education and occupation experience.  Consequently, because the May 2010 opinion from a VA staff physician who had treated the Veteran since February 2007 concludes that he is unemployable due to his service-connected disabilities and because of clinical findings such as the November 2010 notation that pain-free low back motion was to 20 degrees, with motion to only 5 degrees after repetitive testing, the Board finds it reasonable to conclude that the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment consistent with his education and occupational experience.  

In other words, by extending the benefit of the doubt to the Veteran, as required by law, the Board finds that TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because this issue is being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.






ORDER

Entitlement to TDIU is granted, subject to the rules applicable to the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


